Exhibit 10.2

 

EXECUTION VERSION

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

among

 

TRIMAS CORPORATION,

 

THE SELLERS NAMED HEREIN,

 

as Sellers,

 

and

 

TSPC, INC.,

 

as Purchaser

 

Dated as of December 29, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Other Terms

1

SECTION 1.03.

Computation of Time Periods

1

 

 

 

ARTICLE II Purchase, Conveyance and Servicing of Receivables

2

 

 

SECTION 2.01.

Sales

2

SECTION 2.02.

Servicing of Receivables

3

 

 

 

ARTICLE III Consideration and Payment; Reporting

4

 

 

SECTION 3.01.

Purchase Price

4

SECTION 3.02.

Payment of Purchase Price

4

SECTION 3.03.

Reports

6

SECTION 3.04.

Transfer of Records

6

SECTION 3.05.

Payments and Computations

6

 

 

 

ARTICLE IV Representations and Warranties

7

 

 

SECTION 4.01.

Sellers’ Representations and Warranties

7

SECTION 4.02.

Reaffirmation of Representations and Warranties by the Sellers; Notice of Breach

10

 

 

 

ARTICLE V Covenants of the Sellers

11

 

 

SECTION 5.01.

Covenants of the Sellers

11

 

 

 

ARTICLE VI Dilutions

17

 

 

SECTION 6.01.

Dilutions, Etc.

17

 

 

 

ARTICLE VII Conditions Precedent

17

 

 

SECTION 7.01.

Conditions Precedent

17

SECTION 7.02.

Conditions Precedent to the Addition of a Seller

18

 

 

 

ARTICLE VIII Term and Termination

20

 

 

SECTION 8.01.

Term

20

SECTION 8.02.

Effect of Termination

21

SECTION 8.03.

Termination of Sellers and Seller Divisions

21

 

 

 

ARTICLE IX Miscellaneous Provisions

21

 

 

SECTION 9.01.

Amendments, Etc.

21

SECTION 9.02.

Governing Law; Submission to Jurisdiction

22

SECTION 9.03.

Notices

22

SECTION 9.04.

Severability of Provisions

23

SECTION 9.05.

Assignment

23

SECTION 9.06.

Further Assurances

23

SECTION 9.07.

No Waiver; Cumulative Remedies

24

 

i

--------------------------------------------------------------------------------


 

SECTION 9.08.

Counterparts

24

SECTION 9.09.

Binding Effect; Third-Party Beneficiaries

24

SECTION 9.10.

Merger and Integration

24

SECTION 9.11.

Headings

24

SECTION 9.12.

Exhibits

24

SECTION 9.13.

Addition of Sellers

24

SECTION 9.14.

Confidentiality

24

SECTION 9.15.

No Bankruptcy Petition Against the Purchaser

25

SECTION 9.16.

Waiver of Jury Trial

25

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of December 29,
2009 (as amended, supplemented or otherwise modified and in effect from time to
time, this “Agreement”), among TRIMAS CORPORATION, a Delaware corporation
(“TriMas Corp.”), the subsidiaries of TriMas Corp. identified as Sellers on
Schedule I, as sellers, (each, individually, a “Seller” and collectively, the
“Sellers”), and TSPC, INC., a Nevada corporation, as purchaser (in such
capacity, the “Purchaser”).

 

W I T N E S S E T H :

 

WHEREAS, the Purchaser desires to purchase from time to time certain accounts
receivable existing on the Initial Incremental Transfer Date and thereafter
until the Purchase Termination Date;

 

WHEREAS, the Sellers desire to sell and assign from time to time such certain
accounts receivable to the Purchaser upon the terms and conditions hereinafter
set forth;

 

WHEREAS, this Agreement amends and restates in its entirety that certain
Receivables Purchase Agreement dated as of June 6, 2002 (as amended from time to
time, the “Existing Agreement”) among TriMas Corp., Purchaser and each of the
Sellers listed on Schedule I of the Existing Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the Purchaser
and the Sellers as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.            Definitions. All capitalized terms used herein shall
have the meanings specified herein or, if not so specified, the meaning
specified in, or incorporated by reference into, Schedule A to the Receivables
Transfer Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified and in effect from time to time, the “Receivables Transfer
Agreement”), by and among TSPC, Inc., as Transferor thereunder, TriMas Corp.,
individually, as Collection Agent and TriMas LLC, individually, as Guarantor
thereunder, the several “Purchasers” named therein (hereinafter, the “RTA
Purchasers”), and Wachovia Bank, National Association, as Administrative Agent
thereunder.

 

SECTION 1.02.            Other Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the Relevant UCC, and not specifically defined herein, are used
herein as defined in such Article 9.

 

SECTION 1.03.            Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but

 

1

--------------------------------------------------------------------------------


 

excluding,” and the word “within” means “from and excluding a specified date and
to and including a later specified date.”

 

ARTICLE II

Purchase, Conveyance and Servicing of Receivables

 

SECTION 2.01.            Sales. (a) Upon the terms and subject to the conditions
set forth herein, and without recourse (except such limited recourse as is
specifically provided for in Sections 5.01(q) and 6.01), each of the Sellers
hereby sells, assigns, transfers and conveys to the Purchaser, and the Purchaser
hereby purchases from each of the Sellers, all of such Seller’s right, title and
interest, whether now owned or hereafter acquired and wherever located, in, to
and under the Receivables outstanding on the Initial Incremental Transfer Date
and thereafter owned by each of the Sellers, through any Purchase Termination
Date, together with all Related Security and Collections with respect thereto
(to the extent that such right, title and interest was not already purchased by
the Purchaser) and all Proceeds of the foregoing. Such interest in the
Receivables, expressed as a dollar amount, shall be equal to the aggregate
unpaid balance of the Receivables from time to time. Any sale, assignment,
transfer and conveyance hereunder does not constitute an assumption by the
Purchaser of any obligations of the Sellers or any other Person to Obligors or
to any other Person in connection with the Receivables or under any Related
Security or any other agreement or instrument relating to the Receivables.

 

(b)           In connection with such sale, each Seller authorizes the filing on
the Initial Incremental Transfer Date, at its own expense, a financing statement
or statements (Form UCC-1) with respect to the Receivables and the other
property described in Section 2.01(a) sold by such Seller hereunder meeting the
requirements of applicable state law in such manner and in such jurisdictions as
are necessary to perfect and protect the interests of the Purchaser created
hereby in the Receivables under the Relevant UCC against all creditors of, and
purchasers from, such Seller, and to deliver either the originals of such
financing statements or a file-stamped copy of such financing statements or
other evidence of such filings to the Purchaser on the Initial Incremental
Transfer Date.

 

(c)           Each of the Sellers agrees that from time to time, at its expense,
it will promptly execute and deliver all instruments and documents and take all
actions as may be necessary or as the Purchaser may reasonably request in order
to perfect or protect the interest of the Purchaser in the Receivables purchased
hereunder or to enable the Purchaser to exercise or enforce any of its rights
hereunder. Without limiting the foregoing, each Seller will, in order to
accurately reflect this purchase and sale transaction, execute and file such
financing or continuation statements or amendments thereto or assignments
thereof (as permitted pursuant hereto) as may be requested by the Purchaser and
mark its master data processing records (or related subledger) and other
documents with a legend describing the purchase by the Purchaser of the
Receivables and the interest transferred by the Purchaser to the Administrative
Agent pursuant to the Receivables Transfer Agreement and stating “Substantially
all accounts receivable (including all Receivables as defined in the Amended and
Restated Receivables Purchase Agreement dated as of December 29, 2009 (as
amended or otherwise modified from time to time), among TriMas Corporation, a
Delaware corporation, each of the Sellers listed on Schedule I thereto or added
pursuant to an Additional Seller Supplement, and TSPC, Inc., a

 

2

--------------------------------------------------------------------------------


 

Nevada corporation, as purchaser) have been sold to TSPC, Inc. and then
transferred to Wachovia Bank, National Association, as Administrative Agent for
various lenders. Details are available from Treasurer, TriMas Corporation, as
Collection Agent, at telephone No. (248) 631-5400.” The Sellers shall, upon
request of the Purchaser, obtain such additional search reports as the Purchaser
shall request. To the fullest extent permitted by applicable law, the Purchaser
shall be permitted to sign and file continuation statements and amendments
thereto and assignments thereof without the Sellers’ signatures. Carbon,
photostatic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.

 

(d)           It is the express intent of the Sellers, TriMas Corp, TriMas LLC
and the Purchaser that the conveyance of the Receivables by the Sellers to the
Purchaser pursuant to this Agreement be construed as a sale of such Receivables
by the Sellers to the Purchaser.  Further, it is not the intention of the
Sellers and the Purchaser that such conveyance be deemed a grant of a security
interest in the Receivables by the Sellers to the Purchaser to secure a debt or
other obligation of the Sellers.  The Sellers shall have no right or obligation
hereunder to repurchase or otherwise reacquire any such Receivables.  Except as
otherwise provided in Sections 5.01(q) and 6.01 hereof, each sale of Receivables
by the Sellers hereunder is made without recourse of any kind.  However, in the
event that, notwithstanding the intent of the parties, the Receivables are
construed to constitute property of the Sellers, then (i) this Agreement shall
be deemed to be, and hereby is declared to be, a security agreement within the
meaning of the Relevant UCC; and (ii) the conveyances by each of the Sellers
provided for in this Agreement shall be deemed to be, and each of the Sellers
hereby grants to the Purchaser, a security interest in, to and under all of such
Seller’s right, title and interest in, to and under the Receivables outstanding
on the Initial Incremental Transfer Date and thereafter owned by such Seller,
together with all Related Security and Collections with respect thereto and all
Proceeds of the foregoing, whether now owned or hereafter acquired and wherever
located, to secure the rights of the Purchaser set forth in this Agreement or as
may be determined in connection therewith by applicable law.  Further, in the
event that, notwithstanding the intent of the parties, the Receivables are
construed to constitute property of the Sellers, each Seller and the Purchaser
represent and warrant as to itself that each remittance of Collections by such
Seller to the Purchaser hereunder will have been (i) in payment of a debt
incurred by such Seller in the ordinary course of business or financial affairs
of such Seller and the Purchaser and (ii) made in the ordinary course of
business or financial affairs of such Seller and the Purchaser.  The Sellers and
the Purchaser shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Receivables, such security interest would be
deemed to be a perfected security interest in favor of the Purchaser under
applicable law and will be maintained as such throughout the term of this
Agreement.

 

SECTION 2.02.            Servicing of Receivables. The servicing, administering
and collection of the Receivables shall be conducted by each of the Sellers, as
agents of the Collection Agent, in accordance with the terms and conditions of
the Receivables Transfer Agreement. Each Seller hereby agrees to perform, take
or cause to be taken all such action as may be necessary or advisable to collect
each Receivable from time to time, all in accordance with the terms and
conditions of the Receivables Transfer Agreement, the Credit and Collection
Policy and applicable laws, rules and regulations and with the care and
diligence which each of the Sellers employs in servicing similar receivables for
its own account. The Collection Agent hereby appoints each of the Sellers as its
agent to enforce the Purchaser’s rights and interests in,

 

3

--------------------------------------------------------------------------------


 

to and under the Receivables, the Related Security and the Collections with
respect thereto. To the extent permitted by applicable law, each Seller hereby
grants to any Collection Agent appointed under the Receivables Transfer
Agreement and at any time following the designation of a Collection Agent other
than TriMas Corp., any Seller or the Purchaser, to the Administrative Agent an
irrevocable power of attorney to take in the Seller’s name and on behalf of the
Seller any and all steps necessary or desirable, in the reasonable determination
of the Collection Agent or the Administrative Agent, to collect all amounts due
under any and all Receivables, including, without limitation, endorsing the
Seller’s name on checks and other instruments representing Collections and
enforcing such Receivables and the related Contracts. The Collection Agent and
each of the Sellers shall hold in trust for the Purchaser, in accordance with
its interests, all Records which evidence or relate to the Receivables or
Related Security, Collections and Proceeds with respect thereto. 
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of a Termination Event or a Collection Agent Default, the
Administrative Agent, upon written notice to the Collection Agent on behalf of
the RTA Purchasers, shall have the absolute and unlimited right to terminate the
Sellers’ servicing activities described in this Section 2.02.  In consideration
of the foregoing, while each Seller is acting as a sub-servicer hereunder, the
Purchaser agrees to pay each Seller a servicing fee of 0.50% per annum on the
aggregate Outstanding Balance of the Receivables sold by such Seller, payable
monthly, for its performance of the duties and obligations described in this
Section 2.02; provided that any such monthly payment shall be reduced by any
amounts payable in such month by the RTA Purchasers to TriMas Corp., in its
capacity as Collection Agent pursuant to the Receivables Transfer Agreement.

 

ARTICLE III

Consideration and Payment; Reporting

 

SECTION 3.01.            Purchase Price. The purchase price for the Receivables
and related property conveyed to the Purchaser by the Sellers under this
Agreement (other than Receivables and related property contributed to the
Purchaser pursuant to the penultimate sentence of Section 3.02(a)) on any
Business Day shall be a dollar amount equal to (a) the product of (i) the
aggregate Outstanding Balance of the Receivables sold on such Business Day and
(ii) the then applicable Discount Percentage less (b) the amount of the deemed
Collection not paid in cash by the Transferor to the Collection Agent pursuant
to Section 2.10(a) of the Receivables Transfer Agreement (the “Purchase Price”).

 

SECTION 3.02.            Payment of Purchase Price.  (a) The Purchase Price for
each Receivable sold hereunder on any Business Day shall be paid or provided for
on the Business Day on which such sale occurred (i) by payment in immediately
available funds to the extent the Purchaser has such funds available and (ii) to
the extent such funds are not available, by increasing the amount due under the
Subordinated Note by notation thereon; provided, however, that the aggregate
outstanding principal amount of the Subordinated Note on any Business Day (after
giving effect to all repayments thereof on or before such Business Day) shall
not exceed the lesser of (x) 30% of the Outstanding Balance of the Receivables
purchased hereunder existing on such Business Day and (y) an amount that would
cause the Purchaser’s net worth (as defined in accordance with GAAP) to be less
than $25,000,000. To the extent that the Purchaser does not have sufficient cash
or availability under the Subordinated Note to pay the total

 

4

--------------------------------------------------------------------------------


 

Purchase Price for Receivables sold on any Business Day in full, TriMas LLC may
make or cause to be made a cash capital contribution to the Purchaser. No sales
of Receivables shall be made hereunder on and after the Purchase Termination
Date.

 

(b)           All increases to the amount due under the Subordinated Note
pursuant to Section 3.02(a)(ii) (each, an “Advance”) shall be evidenced by a
single subordinated note, duly executed on behalf of the Purchaser, in
substantially the form of Exhibit A annexed hereto, delivered on the Closing
Date and payable to TriMas Corp., as agent for the Sellers (as amended,
supplemented or otherwise modified and in effect from time to time, the
“Subordinated Note”). The Collection Agent is hereby authorized by the Purchaser
to endorse on the schedule attached to the Subordinated Note (or a continuation
of such schedule attached thereto and made a part thereof) an appropriate
notation evidencing the date and amount of each Advance, as well as the date and
amount of each payment with respect thereto; provided, however, that the failure
of any Person to make such a notation shall not affect any obligations of the
Purchaser thereunder. Any such notation shall be conclusive and binding as to
the date and amount of such Advance, or payment of principal or interest
thereon, absent manifest error.

 

(c)           The terms and conditions of the Subordinated Note and all Advances
thereunder shall be as follows:

 

(i)            Allocation of Advances. Advances shall be allocated among the
Sellers pro rata according to the Purchase Price due to each Seller on the date
such Advances are made.

 

(ii)           Repayment of Advances. All amounts paid by the Purchaser with
respect to the Advances shall be allocated first to the repayment of accrued
interest until all such interest is paid, and then to the outstanding principal
amount of the Advances. TriMas Corp. shall apply and distribute all payments of
principal pro rata among the Sellers according to the outstanding Advances of
each Seller. Subject to the provisions of this Agreement, the Purchaser may
borrow, repay and reborrow Advances on and after the date hereof and prior to
the termination of this Agreement, subject to the terms, provisions and
limitations set forth herein.

 

(iii)          Interest. The Subordinated Note shall bear interest from its date
on the outstanding principal balance thereof at an initial rate per annum equal
to 3.50%, adjusted on each Interest Payment Date (as defined therein) to an
amount equal to the LMIR (as defined therein). Interest on each Advance shall be
computed based on the number of days elapsed in a year of 360 days.

 

(iv)          Sole and Exclusive Remedy; Subordination. The Purchaser shall be
obligated to repay Advances to TriMas Corp., as agent for the Sellers, only to
the extent of funds available to the Purchaser from Collections on the
Receivables and, to the extent that such payments are insufficient to pay all
amounts owing to the Sellers under the Subordinated Note, the Sellers shall not
have any claim against the Purchaser for such amounts and no further or
additional recourse shall be available against the Purchaser. The Subordinated
Note shall be fully subordinated to any rights of the Administrative

 

5

--------------------------------------------------------------------------------


 

Agent, on behalf of the RTA Purchasers pursuant to the Receivables Transfer
Agreement, and shall not evidence any rights in the Receivables or related
property.

 

(v)           Offsets, etc. The Purchaser may offset any amount due and owing by
the Sellers to the Purchaser against any amount due and owing by the Purchaser
to TriMas Corp., as agent for the Sellers, under the terms of the Subordinated
Note.

 

SECTION 3.03.            Reports. Each Seller will furnish to the Collection
Agent all information with respect to the Receivables sold by such Seller under
this Agreement required by the Collection Agent in order to complete the Interim
Reports and Monthly Reports delivered by the Collection Agent pursuant to the
Receivables Transfer Agreement. Each delivery of an Interim Report or a Monthly
Report by the Collection Agent shall be deemed to be a representation and
warranty by each Seller that all information set forth in those reports with
respect to the Receivables sold by such Seller under this Agreement and
Collections thereof is true and correct.

 

SECTION 3.04.            Transfer of Records.  (a) In connection with the
Purchase of Receivables hereunder, each of the Sellers hereby sells, transfers,
and conveys to the Purchaser all of its right and title to and interest in the
Records relating to all of its Receivables sold hereunder, without the need for
any further documentation in connection with any Purchase. In connection with
such transfer, each of the Sellers hereby grants to the Purchaser, the
Collection Agent and the Administrative Agent an irrevocable, non-exclusive
license to use without royalty or payment of any kind, all software used by such
Seller to account for its Receivables, to the extent necessary to administer its
Receivables, whether such software is owned by TriMas Corp. or is owned by
others and used by TriMas Corp. under license agreements with respect thereto,
provided that should the consent of any licensor to such grant of license
described herein be required, each Seller agrees that upon the request of the
Purchaser, the Collection Agent or the Administrative Agent, such Seller will
use reasonable efforts to obtain the consent of such third- party licensor. The
irrevocable license hereby granted shall terminate on the date when the Net
Investment has been reduced to zero, all other Aggregate Unpaids have been paid
in full and the Commitments have been terminated.

 

(b)           Each Seller shall take such action as requested by the Purchaser,
from time to time hereafter, that may be necessary or appropriate to ensure that
the Purchaser and its assignees have an enforceable right to use all Records and
all software used to account for the Receivables and/or recreate such records.

 

(c)           The use of Records by the Purchaser is subject to Section 9.14 of
this Agreement.

 

SECTION 3.05.            Payments and Computations. All amounts due to be paid
or deposited by the Purchaser hereunder shall be paid or deposited in accordance
with the terms hereof on the day when due in immediately available funds to the
account designated from time to time by the Sellers or as otherwise directed by
the Sellers. In the event that any payment owed by any Person hereunder becomes
due on a day that is not a Business Day, then such payment shall be made on the
next succeeding Business Day. Except as otherwise provided in the Transaction
Documents, any amount due hereunder that is not paid when due hereunder shall

 

6

--------------------------------------------------------------------------------


 

bear interest at the Alternate Base Rate as in effect from time to time until
paid in full; provided, however, that such interest rate shall not at any time
exceed the maximum rate permitted by applicable law. All computations of
interest payable hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first, but excluding the last) elapsed.

 

ARTICLE IV

Representations and Warranties

 

SECTION 4.01.            Sellers’ Representations and Warranties. Each of the
Sellers represents and warrants to the Purchaser as of the Closing Date and on
each Business Day on which Receivables are sold hereunder:

 

(a)           Corporate Existence and Power.  Such Seller is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the state of its organization and has all requisite corporate
or limited liability company power and all material governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted except where the failure to
have such licenses, authorizations, consents and approvals would not have a
Material Adverse Effect. Such Seller is duly qualified to do business in, and is
in good standing in, every other jurisdiction in which the nature of its
business requires it to be so qualified, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect.

 

(b)           Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by such Seller of the Transaction Documents
to which it is a party are within such Seller’s corporate or limited liability
company powers, have been duly authorized by all necessary corporate or limited
liability company action, require no action by or in respect of, or filing with,
any Official Body or official thereof (except for the filing of UCC financing
statements as required by this Agreement), and do not contravene, or constitute
a default under, any provision of applicable law, rule or regulation or of the
Certificate of Incorporation or the By-Laws (or other organizational documents)
of such Seller or of any agreement, judgment, injunction, order, writ, decree or
other instrument binding upon the Seller or result in the creation or imposition
of any Adverse Claim on the assets of such Seller (except those created by this
Agreement and the Receivables Transfer Agreement).

 

(c)           Binding Effect. Each of the Transaction Documents to which such
Seller is a party will constitute the legal, valid and binding obligation of
such Seller, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting the rights of creditors and general equitable
principles (whether considered in a proceeding in equity or at law).

 

(d)           Valid and Perfected Security Interest.  Each Receivable originated
by such Seller has been transferred to the Purchaser free and clear of any
Adverse Claim except as created hereby or by the other Transaction Documents and
Permitted Originator Encumbrances.  Without limiting the foregoing, such Seller
has delivered to the Administrative Agent (as the Purchaser’s assignee) in form
suitable for filing all financing statements or other similar

 

7

--------------------------------------------------------------------------------


 

instruments or documents necessary under the UCC of all appropriate
jurisdictions to perfect the Purchaser’s ownership interest in such Receivables
and the Administrative Agent’s collateral assignment thereof.  This Agreement
creates a valid security interest in each such Receivable and its Related
Security in favor of the Purchaser, and, upon filing of the financing statements
described in the preceding sentence, together with UCC assignments delivered
hereunder, such security interest will be a first priority perfected security
interest.

 

(e)           [Intentionally deleted].

 

(f)            [Intentionally deleted]

 

(g)           Quality of Title; Valid Sale.

 

(i)            Immediately preceding the sale of the Receivables and Related
Security pursuant to this Agreement, such Seller was the owner of all of the
Receivables, free and clear of all liens, encumbrances, security interests,
preferences or other security arrangements.  Upon payment of the applicable
Purchase Price for each Receivable in one or more of the manners permitted by
this Agreement, the Purchaser will have irrevocably obtained all legal and
equitable title to such Receivable and its Related Security, and the Purchaser
has the legal right to sell and encumber, each such Receivable and its Related
Security.

 

(ii)           No financing statement or other instrument similar in effect
covering any portion of the Receivables or Related Security is on file in any
recording office except such as may be (A) filed in favor of a Seller in
accordance with a Contract, (B) filed in favor of the Purchaser and its assigns
in connection with this Agreement, (C) filed in favor of the Administrative
Agent in accordance with the Receivables Transfer Agreement, (D) filed in
connection with any lien arising solely as the result of any action taken by the
Administrative Agent, (E) terminated or amended prior to the date hereof
pursuant to the UCC termination statements or amendments delivered hereunder, or
(F) filed by an unauthorized third party for which authenticated demand for
termination has been made pursuant to UCC termination statements pursuant to UCC
9-513(c)(4).

 

(h)           Accuracy of Information. All written information heretofore
furnished by such Seller to the Purchaser, the Collection Agent and the
Administrative Agent for purposes of or in connection with this Agreement, any
other Transaction Document, or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller to the
Purchaser, the Collection Agent, the Administrative Agent, and the RTA
Purchasers will be, true and accurate in every material respect, on the date
such information is stated or certified.

 

(i)            Tax Status. Such Seller has filed all material tax returns
(Federal, state and local) required to be filed and has paid or made adequate
provision for the payment of all material taxes, assessments and other similar
governmental charges other than taxes contested in good faith and for which
adequate reserves have been established in accordance with GAAP and taxes which
are not yet due and payable.

 

(j)            Litigation. Except as set forth in TriMas  Corp.’s 10-Q for the
period ended September 30, 2009, there are no actions, suits or proceedings
pending, or to the

 

8

--------------------------------------------------------------------------------


 

knowledge of such Seller threatened, against or affecting such Seller or any
Affiliate of such Seller or their respective properties, in or before any court,
arbitrator or other Official Body, which could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

 

(k)           Place of Business. The state and form of organization, principal
place of business and chief executive office of such Seller are located at the
address specified on Schedule I, and the offices where such Seller keeps all its
Records, are located at the address specified on Schedule I, or such other
locations notified to the Purchaser in accordance with this Agreement in
jurisdictions where all action required by the terms of this Agreement has been
taken and completed.  As of the date hereof, such Seller is a “registered
organization” (within the meaning of Section 9-102 of the UCC as in effect in
its jurisdiction of organization).

 

(l)            Reliance on Separate Legal Identity.  Such Seller is aware that
Administrative Agent is entering into the Transaction Documents in reliance upon
the Purchaser’s identity as a legal entity separate from such Seller.

 

(m)          Solvency. Such Seller is not insolvent, does not have unreasonably
small capital with which to carry on its business, is able to pay its debts
generally as they become due and payable, and its liabilities do not exceed its
assets. TriMas Corp. is, and TriMas Corp. and its Subsidiaries are, on a
consolidated basis, solvent.

 

(n)           Tradenames, Etc. As of the date hereof: (i) Such Seller has only
the subsidiaries and divisions listed on Exhibit I to the Receivables Transfer
Agreement; and (ii) such Seller has, within the last five years, operated only
under the tradenames identified on Exhibit I to the Receivables Transfer
Agreement, and, within the last five (5) years, has not changed its name, merged
with or into or consolidated with any other corporation or been the subject of
any proceeding under Title 11, United States Code (Bankruptcy), except as
disclosed in Exhibit I to the Receivables Transfer Agreement.

 

(o)           Nature of Receivables. Each Receivable included in the calculation
of the Net Receivables Balance in fact satisfies at such time the definition of
“Eligible Receivable” and is an “eligible asset” as defined in Rule 3a-7 under
the Investment Company Act of 1940, as amended, and is not a Defaulted
Receivable.

 

(p)           Credit and Collection Policy. With respect to the Receivables
originated by such Seller, such Seller has complied in all material respects
with its applicable Credit and Collection Policy.

 

(q)           Collections and Sub-Servicing. Since the Closing Date, there has
been no material adverse change in the ability of  such Seller to sub-service
and collect the Receivables.

 

(r)            Binding Effect of Receivables and Contract. Each Receivable and
related Contract constitutes a legal, valid and binding obligation of the
Obligor, enforceable against the Obligor, subject to the effect of bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and general equitable principles (whether considered in a proceeding at law or
in equity).

 

9

--------------------------------------------------------------------------------


 

(s)           Not an Investment Company. Such Seller is not, nor is it
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and it is exempt from all provisions of such
Act.

 

(t)            ERISA. Such Seller and its ERISA Affiliates and any “employee
benefit plan” (as such term is defined in Section 3(3) of ERISA) established by
such Seller, including any such plan that is subject to Section 412 of the
Internal Revenue Code or Title IV of ERISA, are in compliance with ERISA, except
for any noncompliance which would not reasonably be expected to have a Material
Adverse Effect, and no lien exists in favor of the Pension Benefit Guaranty
Corporation on any of the Receivables.

 

(u)           Lock-Box Accounts. The names and addresses of all the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts at such
Lock-Box Banks, are specified in Exhibit B to the Receivables Transfer
Agreement. All Obligors have been instructed to pay all Collections to a
Lock-Box Account.

 

(v)           Bulk Sales. No transaction contemplated by this Agreement requires
compliance with any bulk sales act or similar law.

 

(w)          Reasonably Equivalent Value. The Purchase Price constitutes
reasonably equivalent value in consideration for the transfer by each Seller to
the Purchaser of Receivables from such Seller pursuant to this Agreement and no
such transfer has been made for or on account of an antecedent debt owed by such
Seller to the Purchaser, and no such transfer is or may be voidable or subject
to avoidance under any section of the Bankruptcy Code.

 

(x)            Regulations T, U and X. No proceeds of the sales of Receivables
under this Agreement will be used by the Seller to acquire any security in any
transaction which violates Regulation T, U or X of the Federal Reserve Board. 
Such Seller is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(y)           OFAC.  Neither such Seller nor any of its Subsidiaries or
Affiliates (a) is a Sanctioned Person, (b) does business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC or (c) does business in such country or with any
such agency, organization or person, in violation of the economic sanctions of
the United States administered by OFAC.

 

SECTION 4.02.            Reaffirmation of Representations and Warranties by the
Sellers; Notice of Breach.  On the Closing Date and on each Business Day on
which Receivables are sold hereunder, the Sellers, by accepting the proceeds of
such sale, shall be deemed to have certified that all representations and
warranties described in Section 4.01 are true and correct in all material
respects on and as of such day as though made on and as of such day except to
the extent such representations and warranties expressly relate to an earlier
date. The representations and warranties set forth in Section 4.01 shall survive
(i) the conveyance of the Receivables to the Purchaser, (ii) the termination of
the rights and obligations of the Purchaser and the Sellers under this Agreement
and (iii) the termination of the rights and obligations of the

 

10

--------------------------------------------------------------------------------


 

Transferor, the Guarantor and the Sellers under the Receivables Transfer
Agreement. Upon the coming to the knowledge of any Responsible Officer of the
Purchaser or any of the Sellers of a breach of any of the foregoing
representations and warranties, the party with knowledge of such breach shall
give prompt written notice to the other within three (3) Business Days of such
discovery.

 

ARTICLE V

Covenants of the Sellers

 

SECTION 5.01.            Covenants of the Sellers. Each of the Sellers hereby
covenants and agrees with the Purchaser that, unless otherwise specified herein,
for so long as this Agreement is in effect, and until all Receivables which have
been sold to the Purchaser pursuant hereto, shall have been paid in full or
written-off as uncollectible, and all amounts owed by the Sellers pursuant to
this Agreement have been paid in full, unless the Purchaser, the Administrative
Agent and the Required Purchasers otherwise consent in writing, as follows:

 

(a)           Conduct of Business. Such Seller will, and will cause each of its
controlled Affiliates to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and businesses reasonably related thereof and do all things
necessary to remain duly organized, validly existing and in good standing in its
jurisdiction of organization and will maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.

 

(b)           Compliance with Laws. Such Seller will, and will cause each of its
Affiliates to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except to the extent that the failure to comply with such
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards would not materially adversely affect the ability of such Seller to
perform its obligations under this Agreement.

 

(c)           Furnishing of Information and Inspection of Records. Such Seller
will furnish to the Purchaser from time to time such information with respect to
itself or the Receivables as the Purchaser may reasonably request, including,
without limitation, listings identifying the Obligor and the Outstanding Balance
for each Receivable. Such Seller will at any time and from time to time during
regular business hours, upon reasonable notice (it being agreed that one
Business Day’s notice shall be reasonable when a Termination Event or Potential
Termination Event has taken place and is continuing), and at the Purchaser’s
expense, permit the Purchaser, its agents or representatives or such other
individuals as the Purchaser may reasonably request, (i) to examine and make
copies of and abstracts from all Records and (ii) to visit the offices and
properties of such Seller for the purpose of examining such Records, and to
discuss matters relating to Receivables or such Seller’s performance hereunder
with any of the officers or employees of such Seller having knowledge of such
matters.

 

(d)           Keeping of Records and Books of Account. Such Seller will maintain
a system of accounting established and administered in accordance with generally
accepted

 

11

--------------------------------------------------------------------------------


 

accounting principles, consistently applied, and will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain, or obtain, as and
when required, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of each
Receivable and all Collections of and adjustments to each existing Receivable).
Such Seller will keep such records (and, to the extent that any of the foregoing
constitute instruments, chattel paper or negotiable documents, all originals
thereof), at an address listed on Schedule I hereto.  Such Seller will give the
Purchaser prompt notice of any change in the administrative and operating
procedures referred to in the previous sentence to the extent such change could
reasonably be expected to have a Material Adverse Effect.

 

(e)           Performance and Compliance with Receivables and Contracts. Such
Seller at its expense will timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables.

 

(f)            Credit and Collection Policies. Such Seller will comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

 

(g)           Collections. Such Seller shall instruct all Obligors to cause all
Collections to be deposited directly to a Lock-Box Account.

 

(h)           Collections Received. As of and subsequent to the Initial
Incremental Transfer Date, such Seller shall hold in trust for the Purchaser,
and deposit immediately (and in any event within one Business Day) after receipt
thereof to a Lock-Box Account all Collections received from time to time by such
Seller. Such Seller shall prevent the deposit of any funds other than
Collections into any of the Lock-Box Accounts and, to the extent that any such
funds are nevertheless deposited into any of such Lock-Box Accounts, promptly
(and in any event within one Business Day) identify any such funds to the
Collection Agent for segregation and remittance to the owner thereof. If such
Seller or any of its agents or representatives or Affiliates shall at any time
receive any cash, checks or other instruments constituting Collections, such
recipient shall segregate such payments and hold such payments in trust for the
Purchaser and shall, promptly upon receipt (and in any event within one Business
Day following receipt), remit all such collections, duly endorsed or with duly
executed instruments of transfer, to a Lock-Box Account.

 

(i)            Sale Treatment. Such Seller agrees to treat each conveyance
hereunder for all purposes (including, without limitation, tax and financial
accounting purposes) as a sale and, to the extent any such reporting is
required, shall report the transactions contemplated by this Agreement on all
relevant books, records, tax returns, financial statements and other applicable
documents as a sale of the Receivables to the Purchaser.

 

(j)            No Sales, Liens, Etc. Except as otherwise provided herein, such
Seller will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (except for the
filing of any financing statement as required under

 

12

--------------------------------------------------------------------------------


 

this Agreement) or with respect to, any Receivable, Related Security or
Collections or upon or with respect to any Lock-Box Account to which any
Collections of any Receivable are sent, or, in each case, assign any right to
receive income in respect thereof, other than Permitted Originator Encumbrances.

 

(k)           No Extension or Amendment of Receivables. Such Seller will not
extend, amend or otherwise modify the terms of any Receivable, or amend, modify
or waive any term or condition of any Contract related thereto in a manner which
adversely affects the amount or collectability of any Receivable, except as
provided in Section 2.02 hereof or in the Receivables Transfer Agreement,
without the prior written consent of the Purchaser.

 

(l)            No Change in Credit and Collection Policy. Except as provided in
the Receivables Transfer Agreement or as approved by the Administrative Agent
acting at the direction of the Required Purchasers, such Seller will not make
any  change in the Credit and Collection Policy, which change might impair such
Seller’s ability to collect the Receivables, considered as a whole, in any
material respect.   Such Seller agrees to provide to the Purchaser and
Administrative Agent not less than 30 days’ prior written notice of any material
change in such Seller’s Credit and Collection Policy (together with a copy of
such proposed change).

 

(m)          No Mergers, Etc. Such Seller will not (i) consolidate or merge with
or into any other Person other than another Seller, or (ii) sell, lease or
transfer all or substantially all of its assets to any other Person other than
another Seller; provided that such Seller may merge with another Person if such
Seller (or another Seller) is the surviving entity and such merger or
consolidation does not cause a Termination Event or Potential Termination Event
under Section 7.01(h) of the Receivables Transfer Agreement.

 

(n)           Change in Payment Instructions to Obligors; Deposits to Lock-Box
Accounts. Such Seller will not add or terminate, or make any change to, any
Lock-Box Account, except in accordance with the Receivables Transfer Agreement.
Such Seller will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock- Box Account, cash or cash proceeds other
than Collections of Receivables.

 

(o)           Change of Name, Etc. As of and subsequent to the Initial
Incremental Transfer Date, such Seller shall not change its name, jurisdiction
of organization, form of organization, taxpayer identification number or state
organization number, unless at least ten (10) days prior to the effective date
of any such change such Seller delivers to the Purchaser and the Administrative
Agent (i) financing statements under the Relevant UCC, executed by such Seller,
necessary to reflect such change and to continue the perfection of the
Purchaser’s interest in the Receivables and (ii) new or revised Lock-Box Account
Agreements which reflect such change and enable the Administrative Agent, on
behalf of the RTA Purchasers, to exercise its rights under the Transaction
Documents.

 

(p)           Separate Existence. Such Seller shall:

 

(i)            Maintain its deposit account or accounts, separate from those of
the Purchaser and use its commercially reasonable efforts to ensure that its
funds will not

 

13

--------------------------------------------------------------------------------


 

be diverted to the Purchaser and that its funds and assets will not be
commingled with those of the Purchaser;

 

(ii)           To the extent that it shares any officers or other employees with
the Purchaser, fairly allocate between it and the Purchaser the salaries of and
the expenses related to providing benefits to such officers and other employees,
and such Seller and the Purchaser shall bear their respective fair share of the
salary and benefit costs associated with all such common officers and employees;

 

(iii)          To the extent that it jointly contracts with the Purchaser to do
business with vendors or service providers or to share overhead expenses, fairly
allocate between it and the Purchaser the costs incurred in so doing, and it and
the Purchaser shall bear their fair shares of such costs; and to the extent that
it contracts or does business with vendors or service providers where the goods
and services provided are partially for the benefit of the Purchaser, the costs
incurred in so doing shall be fairly allocated between it and the Purchaser in
proportion to the benefit of the goods or services each is provided, and such
Seller and the Purchaser shall bear their fair shares of such costs;

 

(iv)          Enter into all material transactions with the Purchaser, whether
currently existing or hereafter entered into, only on an arm’s length basis, it
being understood and agreed that the transactions contemplated in the
Transaction Documents meet the requirements of this clause (iv);

 

(v)           Maintain office space separate from the office space of the
Purchaser (but which may be located at the same address as the Purchaser). To
the extent that it and the Purchaser have offices in the same location, there
shall be a fair and appropriate allocation of overhead costs between them, and
each shall bear its fair share of such expenses subject to a written sublease
agreement;

 

(vi)          Conduct its affairs strictly in accordance with its certificate of
incorporation and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, holding all regular and special
stockholders’ and directors’ meetings appropriate to authorize all corporate
action, keeping separate and accurate minutes of its meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts;

 

(vii)         Not assume or guarantee any of the liabilities of the Purchaser;

 

(viii)        Take, or refrain from taking, as the case may be, all other
actions that are necessary to be taken or not to be taken in order (x) to ensure
that the assumptions and factual recitations set forth in the Specified
Bankruptcy Opinion Provisions remain true and correct with respect to it (and,
to the extent within its control, to ensure that the assumptions and factual
recitations set forth in the Specified Bankruptcy Opinion Provisions remain true
and correct with respect to the Purchaser) and (y) to comply with those
procedures described in such provisions that are applicable to it;

 

14

--------------------------------------------------------------------------------


 

(ix)           Maintain its books of account, financial reports and corporate
records of such Seller separately from those of TriMas Corp. and each other
Affiliate of such Seller;

 

(x)            Cause its accounting records and the published financial
statements to clearly show that, for accounting purposes, the Receivables and
Related Security have been sold to the Purchaser;

 

(xi)           Maintain its assets in a manner that facilitates their
identification and segregation from those of TriMas Corp., the other Sellers,
the Purchaser and other Affiliates of TriMas Corp.;

 

(xii)          Not, directly or indirectly, name the Purchaser or enter into any
agreement to name the Purchaser a direct or contingent beneficiary or loss payee
or any insurance policy covering the property of such Seller; and

 

(xiii)         Not be, nor will hold itself out to be, responsible for the debts
of the Purchaser or the decisions or actions in respect of the daily business
and affairs of the Purchaser and immediately correct any known misrepresentation
with respect to the foregoing. Such Seller, the Purchaser and their Affiliates
will not operate or purport to operate as an integrated single economic unit
with respect to each other or in their dealing with any other entity.

 

(q)           Indemnification. Such Seller agrees to indemnify, defend and hold
the Purchaser harmless from and against any and all losses, liabilities,
damages, judgments, claims, deficiencies, costs, disbursements and expenses
including, without limitation, interest, penalties, reasonable attorneys’ fees
and amounts paid in settlement) to which the Purchaser may become subject
insofar as such losses, liabilities, damages, judgments, claims, deficiencies,
costs, disbursements or expenses arise out of or are based upon a breach by such
Seller of its representations, warranties and covenants contained herein, or any
information certified in any schedule or certificate delivered by any of the
Sellers hereunder or in connection with the Transaction Documents, being untrue
in any material respect at any time; provided that in no event shall this
Section 5.01(q) be construed to include uncollectibility of any Receivable for
credit-related reasons pertaining to the related Obligor. The obligations of
such Seller under this Section 5.01(q) shall be considered to have been relied
upon by the Purchaser and the Administrative Agent, on behalf of the RTA
Purchasers, and shall survive the execution, delivery, performance and
termination of this Agreement for a period of three (3) years following the
Purchase Termination Date, regardless of any investigation made by the Purchaser
or the Administrative Agent or on behalf of either of them.

 

It is expressly understood and agreed by the parties (i) that the foregoing
indemnification is not intended to, and shall not constitute a guarantee of the
collectability or payment of the Receivables and (ii) that nothing in this
Section 5.01(q) shall constitute recourse (except as otherwise specifically
provided in this Agreement) for (a) uncollectible Receivables or other
obligations hereunder or related costs or expenses resulting from such
indemnified Person’s gross negligence or willful misconduct, (b) any franchise
taxes owed by such indemnified Person or (c) any other taxes imposed against
such indemnified Person on account of its ownership of

 

15

--------------------------------------------------------------------------------


 

the Receivables to the extent such taxes are measured by or against the gross or
net income or receipts of such Person.

 

(r)            ERISA. (i) Such Seller will not (A) engage or permit any of its
ERISA Affiliates to engage in any prohibited transaction (as defined in
Section 4975 of the Code and Section 406 of ERISA) for which an exemption is not
available or has not previously been obtained from the U.S. Department of Labor;
(B) permit to exist any accumulated funding deficiency (as defined in
Section 302(a) of ERISA and Section 412(a) of the Code) or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan; (c) fail to
make any payments to any Multiemployer Plan that such Seller or any ERISA
Affiliate of such Seller is required to make under the agreement relating to
such Multiemployer Plan or any law pertaining thereto; (D) terminate any Benefit
Plan so as to result in any liability to the Pension Benefit Guaranty
Corporation; or (E) permit to exist any occurrence of any reportable event
described in Title IV of ERISA which represents a material risk of a liability
to such Seller, or any ERISA Affiliate of such Seller under ERISA or the Code,
if such prohibited transactions, accumulated funding deficiencies, failure to
make payments, terminations and reportable events occurring within any fiscal
year of such Seller, in the aggregate, involve a payment of money or an
incurrence of liability by such Seller or any ERISA Affiliate of such Seller, in
an amount which would reasonably be expected to have a Material Adverse Effect
and (ii) such Seller shall promptly give the Purchaser written notice upon
becoming aware that such Seller is not in compliance with ERISA if such non
compliance would reasonably be expected to have a Material Adverse Effect or
that any ERISA lien on any of the Receivables exists and, promptly after the
receipt or filing thereof, shall provide the Purchaser with copies of all
reports and notices with respect to any reportable event (as defined in
Article IV of ERISA) which such Seller or any ERISA Affiliate thereof files
under ERISA with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor or which such Seller or any ERISA
Affiliate thereof receives from the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the U.S. Department of Labor.

 

(s)           Amendments to Credit Agreement. Such Seller agrees not to amend
the Credit Agreement without the Purchaser’s consent.

 

(t)            Proceedings.  Such Seller agrees to furnish to the Purchaser and
the Administrative Agent, as the Purchaser’s assignee, prompt notice of the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or Official Body against or affecting such Seller which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

(u)           Taxes.  Such Seller will file or cause to be filed reports
required by law to be filed by it and will promptly pay or cause to be paid all
taxes and governmental charges at any time owing, except any such taxes which
are not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books or to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

Dilutions

 

SECTION 6.01.            Dilutions, Etc. Each Seller agrees that if on any
Business Day the Outstanding Balance of a Receivable, an interest in which has
been sold by such Seller hereunder, is either (x) reduced as a result of
defective, rejected or returned goods or other dilution factor, any billing
adjustment or other adjustment, or (y) reduced or canceled as a result of (i) a
setoff or dispute in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction), or
(ii) any action by any Federal or state taxing authority or as a result of the
payment by any Obligor of any portion of a Receivable constituting a tax or
governmental fee or charge to any Person other than the Purchaser, then such
Seller shall be deemed to have received on such day a collection of such
Receivable in the amount of such reduction, cancelation or payment made by the
Obligor and shall on such day pay to the Purchaser an amount equal to such
reduction or cancelation (to the extent not netted against the Purchase Price on
such day pursuant to Section 3.01 hereof) on each Business Day of the calendar
month in which such reduction or cancelation occurred.

 

ARTICLE VII

Conditions Precedent

 

SECTION 7.01.            Conditions Precedent. The obligations of the Purchaser
to purchase the Receivables on the Closing Date and on any Business Day on which
Receivables are sold hereunder shall be subject to the satisfaction of the
following conditions:

 

(a)           All representations and warranties of the Sellers contained in
this Agreement shall be true and correct on the Closing Date and on the
applicable Business Day of sale, with the same effect as though such
representations and warranties had been made on such date;

 

(b)           All information concerning the Receivables provided to the
Purchaser shall be true and correct in all material respects as of the Closing
Date, in the case of any Receivables sold on the Closing Date, or the date such
Receivables are created, in the case of any Receivables created after the
Closing Date and sold by the Sellers to the Purchaser on a subsequent Business
Day;

 

(c)           Each of the Sellers shall have substantially performed all other
obligations required to be performed by the provisions of this Agreement and the
other Transaction Documents to which it is a party;

 

(d)           The Sellers shall have either filed or caused to be filed the
financing statement(s) required to be filed pursuant to Section 2.01(b);

 

(e)           On the Closing Date, all corporate and legal proceedings, and all
instruments in connection with the transactions contemplated by this Agreement
and the other Transaction Documents shall be satisfactory in form and substance
to the Purchaser, and the Purchaser shall have received from the Sellers copies
of all documents (including, without

 

17

--------------------------------------------------------------------------------


 

limitation, records of corporate proceedings) relevant to the transactions
herein contemplated as the Purchaser may reasonably have requested;

 

(f)            On the Closing Date, the Sellers shall deliver to the Purchaser
and the Administrative Agent a statement of the aggregate Outstanding Balance of
the Receivables in existence as of the close of business on the second Business
Day prior to the Closing Date; and

 

(g)           The Purchase Termination Date shall not have occurred.

 

SECTION 7.02.            Conditions Precedent to the Addition of a Seller. The
obligation of the Purchaser to purchase Receivables and Related Security
hereunder from a Subsidiary of TriMas Corp. requested to be an additional Seller
pursuant to Section 9.13 is subject to the conditions precedent that the
Purchaser shall have received the following items on or before the date
designated for the addition of such Seller (the “Seller Addition Date”) and in
form and substance satisfactory to the Purchaser:

 

(a)           Additional Seller Supplement. An Additional Seller Supplement
substantially in the form of Exhibit B attached hereto (with a copy for the
Administrative Agent and each RTA Purchaser) duly executed and delivered by such
Seller;

 

(b)           Secretary’s Certificate. A certificate of the Secretary or an
Assistant Secretary of such Seller, dated the related Seller Addition Date, and
certifying (i) that attached thereto is a true and complete copy of the by-laws
(or similar organizational documents) of such Seller, as in effect on the Seller
Addition Date and at all times since a date prior to the date of the resolutions
described in clause (ii) below, (ii) that attached thereto is a true and
complete copy of the resolutions, in form and substance reasonably satisfactory
to the Purchaser, of the Board of Directors (or other governing body or Person)
of such Seller or committees thereof authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and the transactions contemplated hereby and thereby, and that such
resolutions have not been amended, modified, revoked or rescinded and are in
full force and effect, (iii) that the articles of incorporation (or similar
organizational documents) of such Seller have not been amended since the date of
the last amendment thereto shown on the certificate of good standing (or its
equivalent) furnished pursuant to subsection (e) below and (iv) as to the
incumbency and specimen signature of each officer executing the Additional
Seller Supplement and any other Transaction Documents or any other document
delivered in connection therewith on behalf of such Seller (on which
certificates the Purchaser may conclusively rely until such time as the
Purchaser shall receive from such Seller a revised certificate with respect to
such Seller meeting the requirements of this subsection (b));

 

(c)           Officer’s Certificate. A Certificate of a Responsible Officer of
TriMas Corp., dated the related Seller Addition Date, and certifying such Seller
is in the same or a related line of business as the existing Sellers as of the
related Seller Addition Date;

 

(d)           Corporate Documents. The organizational documents, including all
amendments thereto, of such Seller, certified as of a recent date by the
Secretary of State or other appropriate authority of the state of incorporation,
as the case may be;

 

18

--------------------------------------------------------------------------------


 

(e)          Good Standing Certificates. Certificates of compliance, of status
or of good standing, dated as of a recent date, from the Secretary of State or
other appropriate authority of such jurisdiction, with respect to such Seller in
each State where the ownership, lease or operation of property or the conduct of
business requires it to qualify as a foreign corporation, except where the
failure to so qualify would not have a Material Adverse Effect;

 

(f)            Consents, Licenses, Approvals, Etc. A certificate dated the
related Seller Addition Date of a Responsible Officer of such Seller either
(i) attaching copies of all consents (including, without limitation, consents
under loan agreements and indentures to which any Seller or its Affiliates are
parties), licenses and approvals required in connection with the execution,
delivery and performance by such Seller of the Additional Seller Supplement and
the validity and enforceability of the Additional Seller Supplement against such
Seller, and such consents, licenses and approvals shall be in full force and
effect or (ii) stating that no such consents, licenses and approvals are so
required;

 

(g)           No Litigation. Confirmation that there is no pending or, to its
knowledge after due inquiry, threatened action or proceeding affecting such
Seller or any of its Subsidiaries before any Official Body that could reasonably
be expected to have a Material Adverse Effect;

 

(h)           Lock-Boxes. A Lock-Box Account with respect to Receivables to be
sold by such Seller shall have been established in the name of the Purchaser,
each invoice issued to an Obligor on and after the related Seller Addition Date
shall indicate that payments in respect of its Receivable shall be made by such
Obligor to a Lock-Box Account or by wire transfer or other electronic payment to
a Lock-Box Account or the Collection Account and the Collection Agent shall have
delivered with respect to each Lock-Box Account a Lock-Box Agreement signed by
the Purchaser, the Administrative Agent and the applicable Lock-Box Bank;

 

(i)            UCC Certificate; UCC Financing Statements. Executed copies of
such proper financing statements (or other similar instruments), filed and
recorded at such Seller’s expense prior to the related Seller Addition Date,
naming such Seller as the seller and the Purchaser as the purchaser of the
Receivables and the Related Security, in proper form for filing in each
jurisdiction in which the Purchaser (or any of its assignees) deems it necessary
or desirable to perfect the Purchaser’s ownership interest in all Receivables
and Related Security under the UCC or any comparable law of such jurisdiction;

 

(j)            UCC Searches. Written search reports, listing all effective
financing statements (or other similar instruments) that name such Seller as
debtor or assignor and that are filed in the jurisdictions in which filings were
made pursuant to subsection (i) above and in any other jurisdictions that the
Purchaser (or any of its assignees) determines are necessary or appropriate,
together with copies of such financing statements (none of which, except for
those described in subsection (i) above, shall cover any Receivables or Related
Security), and tax and judgment lien searches showing no liens that are not
permitted by the Transaction Documents;

 

(k)           List of Obligors. A microfiche, typed or printed list or other
tangible evidence reasonably acceptable to the Purchaser showing, as of a date
acceptable to the Purchaser prior to the related Seller Addition Date, the
Obligors whose Receivables are to be

 

19

--------------------------------------------------------------------------------


 

transferred to the Purchaser and the balance of the Receivables with respect to
each such Obligor as of such date;

 

(l)                                     Back-up Servicing Arrangements. Evidence
that such Seller maintains disaster recovery systems or back-up computer or
other information management systems that, in the Purchaser’s and the
Administrative Agent’s reasonable judgment, are sufficient to protect such
Seller’s business against material interruption or loss or destruction of its
primary computer and information management systems;

 

(m)                               Systems. Evidence, reasonably satisfactory to
the Purchaser and the Administrative Agent, that such additional Seller’s
systems, procedures and record keeping relating to the Receivables remain in all
material respects sufficient and satisfactory in order to permit the purchase
and administration of the Receivables in accordance with the terms and intent of
this Agreement;

 

(n)                                 Opinions. The Purchaser shall have received
(i) legal opinions on behalf of such Seller as to general corporate matters
(including an opinion as to the perfection and priority of the Purchaser’s
interest in the Receivables) and (ii) a certificate from a Responsible Officer
of such Seller stating that the Specified Bankruptcy Opinion Provisions are also
true and correct as to such Seller as of the Seller Addition Date, all in form
and substance reasonably satisfactory to the Administrative Agent and the RTA
Purchasers; and

 

(o)                                 Other. Such other approvals or documents as
the Purchaser (or any of its assignees) may reasonably request from such
additional Seller, including, but not limited to, a pro-forma Deposit Report and
Settlement Statement incorporating the receivables data for at least the most
recent fourteen (14) months of such additional Seller.

 

ARTICLE VIII

Term and Termination

 

SECTION 8.01.                                   Term. This Agreement shall
commence as of the first day on which all of the conditions precedent as set out
in Section 7.01 have been satisfied and shall continue in full force and effect
until the earlier of (i) the date designated by the Purchaser or the Sellers as
the Purchase Termination Date at any time following ten (10) days’ written
notice to the other (with a copy thereof to the Administrative Agent), (ii) the
date on which the Administrative Agent, on behalf of the RTA Purchasers,
declares a Termination Event pursuant to the Receivables Transfer Agreement,
(iii) upon the occurrence of an Event of Bankruptcy with respect to either the
Purchaser or any of the Sellers or (iv) the date on which either the Purchaser
or any of the Sellers becomes unable for any reason to purchase or repurchase,
respectively, any Receivable in accordance with the provisions of this Agreement
or defaults on its obligations hereunder, which default continues unremedied for
more than ten (10) days after written notice to the defaulting party (any such
date being a “Purchase Termination Date”); provided, however, that the
termination of this Agreement pursuant to this Section 8.01 hereof shall not
discharge any Person from any obligations incurred prior to such termination or
any obligations under Articles V or VI with respect to Receivables arising prior
to such termination, including,

 

20

--------------------------------------------------------------------------------


 

without limitation, any obligations to make any payments with respect to any
Receivable sold prior to such termination.

 

SECTION 8.02.                                   Effect of Termination. Following
the termination of this Agreement pursuant to Section 8.01, the Sellers shall
not sell, and the Purchaser shall not purchase, any Receivables. No termination,
rejection or failure to assume the executory obligations of this Agreement in
any Event of Bankruptcy with respect to the Sellers or the Purchaser shall be
deemed to impair or affect the obligations pertaining to any executed sale or
executed obligations, including, without limitation, pre-termination breaches of
representations and warranties by the Sellers or the Purchaser. Without limiting
the foregoing, prior to termination, the failure of the Sellers to deliver
computer records of Receivables or any reports regarding the Receivables shall
not render such transfer or obligation executory, nor shall the continued duties
of the parties pursuant to this Agreement render an executed sale executory.

 

SECTION 8.03.                                   Termination of Sellers and
Seller Divisions. (a) TriMas Corp. hereby covenants and agrees with the
Purchaser that TriMas Corp. shall not permit any Seller at any time to cease to
be a wholly-owned Subsidiary of TriMas Corp., except as provided in the
following paragraph (b).

 

(b)                                 If TriMas Corp. wishes to permit any Seller
to cease to be a wholly-owned Subsidiary of TriMas Corp. or terminate the sales
of Receivables hereunder by any Seller or Seller Division, then TriMas Corp.
shall submit a request (a “Seller Termination Request”) to such effect in
writing to the Purchaser, which request shall be accompanied by a certificate
prepared by a Responsible Officer of the Collection Agent indicating the
Purchased Receivables Percentage applicable to such Seller (or Seller Division)
as of the date of submission of such request (the “Seller Termination Request
Date”). Subject to the terms and provisions hereof and of the Receivables
Transfer Agreement, the relevant Seller (or Seller Division) shall be terminated
as a Seller (or Seller Division) hereunder immediately upon the earlier of the
date set forth in the Seller Termination Request or the consummation of the
transaction in connection with which such Seller ceases to be a wholly-owned
Subsidiary of TriMas Corp. or in the case of a Seller Division upon the
satisfaction of any applicable conditions in the Receivables Transfer Agreement.
From and after the date any such Seller (or Seller Division) is terminated as a
Seller (or Seller Division) pursuant to this subsection, the Seller (or Seller
Division) shall cease selling, and the Purchaser shall cease buying, Receivables
and Related Security from such Seller (or Seller Division) and a Purchase
Termination Date shall be deemed to have occurred, but only with respect to such
Seller (or Seller Division).

 

(c)                                  A terminated Seller (or Seller Division)
shall have no further obligation under any Transaction Document, other than
pursuant to Sections 5.01(q) and 6.01 of this Agreement, with respect to
Receivables previously sold by it to the Purchaser.

 

ARTICLE IX

Miscellaneous Provisions

 

SECTION 9.01.                                   Amendments, Etc. This Agreement
and the rights and obligations of the parties hereunder may not be amended,
supplemented, waived or otherwise modified and

 

21

--------------------------------------------------------------------------------


 

no consent to any such amendment, supplement, waiver or modification may be
given except in an instrument in writing signed by the Purchaser and the Sellers
and consented to in writing by the Administrative Agent (with the consent of the
Required Purchasers).

 

SECTION 9.02.                                   Governing Law; Submission to
Jurisdiction. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York except to the extent that the
validity or perfection of the Purchaser’s ownership of or security interest in
the Receivables, or remedies hereunder in respect thereof, are governed by the
laws of a jurisdiction other than the State of New York. (b) The parties hereto
hereby submit to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York state court
sitting in The City of New York for purposes of all legal proceedings arising
out of or relating to this agreement or the transactions contemplated hereby.
Each party hereto hereby irrevocably waives, to the fullest extent it may
effectively do so, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Nothing in this Section 9.02 shall affect the right of the
Purchaser to bring any other action or proceeding against any of the Sellers or
its property in the courts of other jurisdictions.

 

SECTION 9.03.                                   Notices.  (a) All demands,
notices and communications hereunder shall be in writing and shall be deemed to
have been duly given if personally delivered at or mailed by registered mail,
return receipt requested, or telecopied to:

 

(a)                                  in the case of the Purchaser:

 

TSPC, Inc.

2520 Saint Rose Parkway, Suite 212

Henderson, NV  89074-7787

Attention: Michael DeWinter

Telecopy: (702) 925-3905

 

with copies to:

 

Comptroller and General Counsel

39400 Woodward Avenue Suite 130

Bloomfield Hills, MI 48304

Telephone: (248) 631-5400

 

and

 

Douglas Horowitz

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Telecopy: (212) 269-5420

 

22

--------------------------------------------------------------------------------


 

(b)                                 in the case of the Sellers to the address
set forth on Schedule I; and

 

in each case, with a copy to:

 

Wachovia Bank, National Association,

as Administrative Agent

c/o Wells Fargo Securities, LLC

6 Concourse Parkway, Suite 1450

Atlanta, GA  30328

Attn:                     Eero Maki

Phone:                  404/732-0821

Fax:                      404/732-0801

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party.

 

(b)                                 Notices and communications by facsimile
shall be effective upon receipt.

 

SECTION 9.04.                                   Severability of Provisions. If
any one or more of the covenants, agreements, provisions or terms of this
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

SECTION 9.05.                                   Assignment. This Agreement may
not be assigned by the parties hereto, except that the Purchaser may assign its
rights hereunder pursuant to the Receivables Transfer Agreement to the
Administrative Agent for the benefit of the  RTA Purchasers as security for the
Purchaser’s repayment obligations under the Receivables Transfer Agreement. The
Purchaser hereby notifies the Sellers, and the Sellers hereby acknowledge and
agree, that the Purchaser, pursuant to the Receivables Transfer Agreement, has
assigned its rights (but not its obligations) hereunder to the Administrative
Agent for the benefit of the RTA Purchasers and that the representations,
warranties, covenants and agreements of the Sellers contained in this Agreement
and the rights, powers and remedies of the Purchaser under this Agreement are
intended to benefit the RTA Purchasers and will be directly enforceable by the
Administrative Agent on their behalf. All rights, powers and remedies of the
Purchaser hereunder may be exercised by the Administrative Agent to the extent
of its rights hereunder and under the other Transaction Documents.

 

SECTION 9.06.                                   Further Assurances. The
Purchaser and the Sellers agree to do and perform, from time to time, any and
all acts and to execute any and all further instruments required or reasonably
requested by the other party more fully to effect the purposes of this Agreement
and the other Transaction Documents, including, without limitation, the
execution of any financing statements or continuation statements or equivalent
documents relating to the Receivables for filing under the provisions of the
Relevant UCC or other laws of any applicable jurisdiction.

 

23

--------------------------------------------------------------------------------


 

SECTION 9.07.                                   No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the Purchaser,
the Sellers or the Administrative Agent, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privilege
provided by law.

 

SECTION 9.08.                                   Counterparts. (a) This Agreement
may be executed in two or more counterparts thereof (and by different parties on
separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument. (b) Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.09.                                   Binding Effect; Third-Party
Beneficiaries. This Agreement and the other Transaction Documents will inure to
the benefit of and be binding upon the parties hereto and their respective
successors, transferees and permitted assigns. The RTA Purchasers and the
Administrative Agent are each intended by the parties hereto to be third-party
beneficiaries of this Agreement.

 

SECTION 9.10.                                   Merger and Integration. Except
as specifically stated otherwise herein, this Agreement and the other
Transaction Documents set forth the entire understanding of the parties relating
to the subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement and the other Transaction Documents.

 

SECTION 9.11.                                   Headings. The headings herein
are for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

SECTION 9.12.                                   Exhibits. The schedules and
exhibits referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

SECTION 9.13.                                   Addition of Sellers. Subject to
the terms and conditions hereof, from time to time one or more wholly-owned
direct or indirect Subsidiaries of TriMas Corp. may become additional Seller
parties hereto.  If any such Subsidiary wishes to become an additional Seller,
TriMas Corp. shall submit a request to such effect in writing to the Purchaser,
the Administrative Agent and the RTA Purchasers.  The Purchaser, the
Administrative Agent and the RTA Purchasers will not unreasonably withhold or
delay their consent to such Subsidiary becoming an additional Seller (it being
understood, however, that such addition may be predicated on a Review and/or
changes to the reserves under the Receivables Transfer Agreement depending on
the relative amount of such Subsidiary’s receivables).  If TriMas Corp., the
Purchaser, the Administrative Agent and each of the RTA Purchasers shall have
agreed to any such request, such wholly-owned Subsidiary shall become an
additional Seller party hereto on the related Seller Addition Date upon
satisfaction of the conditions set forth in Section 7.02.

 

SECTION 9.14.                                   Confidentiality. (a)  Each of
TriMas Corp., the Sellers and the Purchaser shall maintain, and shall cause each
officer, employee and agent of itself and its Affiliates to maintain, the
confidentiality of this Agreement, the other Transaction Documents

 

24

--------------------------------------------------------------------------------


 

and all other confidential proprietary information with respect to the other
parties and each of their respective businesses obtained by them in connection
with the structuring, negotiation and execution of the transactions contemplated
herein and in the other Transaction Documents, except for information that has
become publicly available or information disclosed (i) to legal counsel,
accountants and other professional advisors to the parties and their Affiliates,
(ii) as required by law, regulation or legal process (including in connection
with any registration Statement or other filing made with the Commission); or
(iii) in connection with any legal or regulatory proceeding to which the parties
or any of their Affiliates is subject. Each of the parties hereby consents to
the disclosure of any nonpublic information with respect to it received by any
of the RTA Purchasers or the Administrative Agent to (i) any of the RTA
Purchasers or the Administrative Agent, (ii) any Participant or potential
Participant, (iii) to legal counsel, accountants and other professional advisors
to the RTA Purchasers or the Administrative Agent, (iv) as required by law,
regulation or legal process (including in connection with any registration
Statement or other filing made with the Commission) or (v) in connection with
any legal or regulatory proceeding to which the RTA Purchasers or the
Administrative Agent may be subject to.

 

(b)                                 Each of the parties hereto shall maintain,
and shall cause each officer, employee and agent of itself and its Affiliates to
maintain, the confidentiality of the Transaction Documents and all other
confidential proprietary information with respect to the RTA Purchasers and the
Administrative Agent and each of their respective businesses obtained by them in
connection with the structuring, negotiation and execution of the transactions
contemplated herein and in the other Transaction Documents, except for
information that has become publicly available or information disclosed (i) to
legal counsel, accountants and other professional advisors to the parties and
their Affiliates, (ii) as required by law, regulation or legal process
(including in connection with any registration statement or other filing made
with the Commission) or (iii) in connection with any legal or regulatory
proceeding to which the parties or any of their Affiliates is subject.

 

SECTION 9.15.                                   No Bankruptcy Petition Against
the Purchaser. TriMas Corp. and each Seller hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of the
Aggregate Unpaids, it will not institute against, or join any other Person in
instituting against, the Purchaser any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions set forth
in this Section 9.15 shall be continuing and shall survive any termination of
this Agreement.

 

SECTION 9.16.                                   Waiver of Jury Trial. Each of
the parties hereto hereby waives any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort or otherwise among any
of them arising out of, connected with, relating to or incidental to the
relationship between them in connection with this Agreement or the other
Transaction Documents. The provisions of this Section 9.16 shall be continuing
and shall survive any termination of this Agreement.

 

(Signature Page Follows)

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Sellers each have caused this
Receivables Purchase Agreement to be duly executed by their respective officers
as of the day and year first above written.

 

 

TRIMAS CORPORATION





 

 

 

 

 

By:

/s/ ROBERT J. ZALUPSKI

 

Name:

Robert J. Zalupski

 

Title:

Vice President Finance, Corporate
Development & Treasurer

 

[Receivables Purchase Agreement

TriMas Corporation]

 

Signature Page

 

--------------------------------------------------------------------------------


 

As Sellers:

 

 

 

ARROW ENGINE COMPANY

 

MONOGRAM AEROSPACE FASTENERS, INC.

 

NORRIS CYLINDER COMPANY

 

RIEKE CORPORATION

 

CEQUENT PERFORMANCE PRODUCTS, INC.

 

CEQUENT CONSUMER PRODUCTS, INC.

 

HI-VOL PRODUCTS LLC

 

KEO CUTTERS, INC.

 

RICHARDS MICRO-TOOL, INC.

 

 

 

 

 

By:

/s/ ROBERT J. ZALUPSKI

 

Name:

Robert J. Zalupski

 

Title:

Vice President & Treasurer

 

 

 

 

 

LAMONS GASKET COMPANY

 

 

 

 

 

By:

/s/ HENRY GUND

 

Name:

Henry Gund

 

Title:

Vice President & Treasurer

 

[Receivables Purchase Agreement

Sellers]

 

--------------------------------------------------------------------------------


 

 

As the Purchaser:

 

 

 

TSPC, Inc.

 

 

 

 

 

By:

/s/ ROBERT J. ZALUPSKI

 

Name:

Robert J. Zalupski

 

Title:

Vice President & Treasurer

 

[Receivables Purchase Agreement

Purchaser]

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed as of the date first above written:

 

WACHOVIA BANK, NATIONAL ASSOCIATION as Administrative Agent for the benefit of
the RTA Purchasers

 

By:

/s/ EERO H. MAKI

 

Name:

Eero H. Maki

 

Title:  Director

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBORDINATED NOTE

December 29, 2009

 

FOR VALUE RECEIVED, the undersigned, TSPC, INC., a Delaware corporation (the
“Maker”), hereby promises to pay to the order of TRIMAS CORPORATION, a Delaware
corporation (the “Payee”), as Agent for the Sellers under the Receivables
Purchase Agreement referred to below, on December 30, 2013 or earlier as
provided for in the Amended and Restated Receivables Purchase Agreement dated as
of December 29, 2009 between the Maker, the Payee and the Sellers (as such
agreement may from time to time be amended, supplemented or otherwise modified
and in effect, the “Receivables Purchase Agreement”), the aggregate unpaid
principal amount of all Advances to the Maker from the Sellers pursuant to the
terms of the Receivables Purchase Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date thereof on the principal amount hereof from the date of this Note
continuing until such principal balance shall be paid in full, in like funds, at
an office designated by the Payee. Accrued and unpaid interest shall be payable
in arrears on the last Business Day of each calendar month (each day, an
“Interest Payment Date”).

 

Interest shall be payable at the initial rate of 3.50%, per annum, adjusted
monthly on each Interest Payment Date, for the month commencing on such Interest
Payment date, to the LMIR (as defined in the Receivables Transfer Agreement
referenced in the Receivables Purchase Agreement) then in effect. If any
Interest Payment Date shall not be a Business Day, then such Interest Payment
Date shall be deemed to occur on the next following Business Day, but no
additional interest shall be payable. A “Business Day” means any day that is not
a Saturday, Sunday or other day on which commercial banks in New York, New York
are required or authorized by law to be closed.

 

The undersigned, for itself and its legal representatives, successors and
assigns, and any others who may at any time become liable for payment hereunder,
hereby (a) consents to any and all extensions of time, renewals, waivers, or
modifications, if any, that may be granted or consented to by the Payee with
regard to the time of payment hereunder or any other provisions hereof. A-1 The
Maker hereby waives diligence, presentment, demand, protest, notice of dishonor
and notice of nonpayment. The non-exercise by the holder hereof of any of its
rights, powers or remedies hereunder or thereafter available in law, in equity,
by statute or otherwise in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

 

All borrowings evidenced by this Subordinated Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Maker to make payments of principal and interest in
accordance with the terms of this Subordinated Note and the Receivables Purchase
Agreement.

 

A-1

--------------------------------------------------------------------------------


 

The Maker shall have the right to subject to the limitations set forth in the
Receivables Purchase Agreement, reborrow Advances made to it without penalty or
premium.

 

This Note may be prepaid in full, or from time to time in part, at any time. All
payments received under this Note shall be applied first to accrued interest and
the remainder, if any, to the principal amount hereunder.

 

This Subordinated Note is the Subordinated Note referred to in the Receivables
Purchase Agreement, which, among other things, contains provisions for the
subordination of this Subordinated Note to the rights of certain parties under
the Receivables Transfer Agreement, all upon the terms and conditions specified
therein and as specified on Schedule II to this Subordinated Note. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in, or incorporated by reference into, the Receivables
Purchase Agreement.

 

This Subordinated Note shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

IN WITNESS WHEREOF, the Maker has caused this Note to be signed in its corporate
name by the officer thereunto duly authorized, and to be dated as of the date
first above written.

 

 

TSPC, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO SUBORDINATED NOTE

 

Advances and Payments

 

Date

 

Amount of
Advance

 

Amount of
Principal
Payment

 

Outstanding
Balance

 

Initials of
Person Making
This Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE II

 

TO SUBORDINATED NOTE

 

SUBORDINATION

 

Section 1.                                          Agreement to Subordinate.
(a) The Maker for itself and its successors covenants and agrees, and the Payee,
by its acceptance of this Note, likewise covenants and agrees, that the
indebtedness represented by this Note and the payment of the principal of and
interest on this Note is hereby expressly subordinated, to the extent and in the
manner hereinafter set forth, to the prior payment in full of all Senior
Indebtedness (as defined in Section l(b) below). This Schedule II shall
constitute a continuing offer and inducement to all Persons who become holders
of, or continue to hold, Senior Indebtedness. The provisions of this Schedule II
are made for the benefit of the holders of Senior Indebtedness, each of whom is
an obligee hereunder and is entitled to enforce such holders’ rights hereunder,
without any act or notice of acceptance hereof or reliance hereon. No amendment,
modification or discharge of any provision of this Schedule II shall be
effective against any holder of Senior Indebtedness unless expressly consented
to in writing by such holder. The provisions of this Schedule II apply
notwithstanding anything to the contrary contained in this Note.

 

(b)                                 “Senior Indebtedness” means all indebtedness
incurred, assumed or guaranteed, directly or indirectly, by the Maker, either
before, on, or after the date hereof without any limitation as to the amount or
terms thereof, and whether such indebtedness (including, but not limited to,
interest on any such indebtedness) arises or accrues before or after the
commencement of any bankruptcy, insolvency or receivership proceedings,
including (1) all obligations of the Maker to the Administrative Agent and the
RTA Purchasers (as such terms are defined below) incurred pursuant to the
Receivables Transfer Agreement dated as of December 29, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Receivables Transfer
Agreement”), among the Maker, the RTA Purchasers (as defined in the Receivables
Purchase Agreement), Wachovia Bank, National Association, as administrative
agent (the “Administrative Agent”), the Payee, individually, as collection agent
(in such capacity, the “Collection Agent”) and TriMas, LLC, as Guarantor,
including all fees, expenses, indemnities and any other amounts payable pursuant
to the Receivables Transfer Agreement. Senior Indebtedness shall continue to
constitute Senior Indebtedness for all purposes of this Note, and the provisions
of this Schedule II shall continue to apply to such Senior Indebtedness,
notwithstanding the fact that such Senior Indebtedness or any claim in respect
thereof shall be disallowed, avoided or subordinated pursuant to the provisions
of the United States Bankruptcy Code or other applicable law.

 

Section 2.                                          Subordination of this Note.
In the event of any dissolution, winding- up, liquidation or reorganization of
the Maker (whether voluntary or involuntary and whether in bankruptcy,
insolvency or receivership proceedings, or upon an assignment for the benefit of
creditors or any other marshaling of the assets and liabilities of the Maker or
otherwise), the Maker and the Payee, by its acceptance hereof, covenant and
agree that:

 

(a)                                  all Senior Indebtedness shall first be paid
in full, before any payment or distribution is made upon the principal of or
interest on this Note:

 

A-4

--------------------------------------------------------------------------------


 

(b)                                 any payment or distribution of assets of the
Maker or from the estate created by the commencement of any such proceeding,
whether in cash, property or securities to which the Payee would be entitled
except for the provisions of this Schedule II (including any such payments or
distributions which may be payable or deliverable by reason of the payment of
any other indebtedness of the Maker being subordinated to the payment of this
Note), shall be paid or delivered by the Maker or any receiver, trustee in
bankruptcy, liquidating trustee, agent or other person making such payment or
distribution directly to the holders of Senior Indebtedness or their
representative or representatives or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay in full all Senior Indebtedness remaining unpaid, after giving
effect to any concurrent payment or distribution to the holders of such Senior
Indebtedness, before any payment or distribution is made to the Payee; and

 

(c)                                  in the event that any payment or
distribution of cash, property or securities shall be received by the Payee in
contravention of subsection (a) or (b) of this Section 2 (including any such
payments or distributions which may be payable or deliverable by reason of the
payment of any other indebtedness of the Maker being subordinated to payment of
this Note) before all Senior Indebtedness is paid in full, such payment or
distribution shall be held for the benefit of and shall be paid over to the
holders of such Senior Indebtedness or their representative or representatives,
or to the trustee or trustees under any indenture under which any instrument
evidencing any Senior Indebtedness may have been issued, as their respective
interests may appear, to the extent necessary to pay in full all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of Senior Indebtedness.

 

The Maker shall give prompt written notice to the Payee of any dissolution,
winding-up, liquidation or reorganization of the Maker or any assignment for the
benefit of creditors.

 

Section 3.                                          Subrogation; Enforcement.
Subject to and only after the payment in full of all Senior Indebtedness at the
time outstanding, the Payee shall be subrogated to the rights of the holders of
Senior Indebtedness (to the extent of payments or distributions previously made
to such holders of Senior Indebtedness pursuant to the provisions of Section 2
and equally and ratably with the holders of all indebtedness of the Maker which
by its express terms is subordinated to indebtedness of the Maker to
substantially the same extent as this Note is subordinated and is entitled to
like rights of subrogation) to receive payments or distributions of assets of
the Maker applicable to the Senior Indebtedness until amounts owing on this Note
shall be paid in full. No payments or distributions to the holders of Senior
Indebtedness of any cash, property or securities to which the Payee would be
entitled except for the provisions of this Schedule II, and no payment over
pursuant to the provisions of this Schedule II to holders of Senior Indebtedness
by the Payee, shall as between the Maker, its creditors other than the holders
of Senior Indebtedness and the Payee be deemed to be a payment by the Maker to
or for the account of the holders of Senior Indebtedness, it being understood
that the provisions of this Schedule II are intended solely for the purpose of
defining the relative rights of the Payee, on the one hand, and the holders of
the Senior Indebtedness, on the other hand, and nothing contained in this
Schedule II or elsewhere in this Note is intended to or shall impair the
obligation of the

 

A-5

--------------------------------------------------------------------------------


 

Maker, which is absolute and unconditional, to pay to the Payee, subject to the
rights of the holders of Senior Indebtedness, the principal of and interest on
this Note as and when the same shall become due and payable in accordance with
its terms, or is intended to or shall effect the relative rights of the Payee
and creditors of the Maker other than the holders of the Senior Indebtedness,
nor shall anything herein or therein prevent the Payee from exercising all
remedies otherwise permitted by applicable law upon default under this Note,
subject to the rights, if any, under this Schedule II, of the holders of Senior
Indebtedness in respect of cash, property or securities of the Maker received
upon the exercise of any such remedy.

 

The Payee by its acceptance hereof: (i) if and so long as payment with respect
to this Note is prohibited under this Schedule II, irrevocably authorizes and
empowers (but without imposing any obligation on, or any duty to the Payee from)
each holder of Senior Indebtedness at any time outstanding and such holder’s
representatives, to demand, sue for, collect, receive and receipt for the
Payee’s payments and distributions in respect of this Note (including, without
limitation, all payments and distributions which may be payable or deliverable
pursuant to the terms of any indebtedness subordinated to this Note which are
required to be paid or delivered to the holders of Senior Indebtedness as
provided in this Schedule II and to file and prove all claims therefor and all
such other action (including the right to vote, file and prove claims respecting
any indebtedness subordinated to this Note), as such holder of Senior
Indebtedness or such holder’s representatives, may determine to be necessary or
appropriate for the enforcement of the provisions of this Schedule II; and
(ii) agrees to execute and to deliver to each holder of Senior Indebtedness and
such holder’s representatives all such further instruments confirming the
authorization hereinabove set forth, and all such powers of attorney, proofs of
claim, assignments of claim and other instruments, and to take all such other
action that may be requested by such holder of Senior Indebtedness or such
holder’s representatives in order to enable such holder to enforce all claims
upon or in respect of the Payee’s payments and distributions in respect of this
Note and so long as there is Senior Indebtedness outstanding, not to compromise,
release, forgive or otherwise discharge the obligations of the Maker with
respect to this Note. For purposes of this Note, Senior Indebtedness shall be
deemed to be outstanding until the Receivables Transfer Agreement is no longer
in effect.

 

Section 4.                                          Reliance on Court Orders.
Upon any payment or distribution of assets of the Maker referred to in
Section 2, the Payee shall be entitled to rely upon a certificate of the
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution, delivered to the Payee, for the purpose of
ascertaining the persons entitled to participate in such distribution, the
holders of Senior Indebtedness and other indebtedness of the Maker, the amount
thereof or payable thereon, the amount or amounts paid or distributed thereon
and all other facts pertinent thereto or to this Schedule II.

 

The Payee owes no fiduciary duty to the holders of Senior Indebtedness and the
Payee undertakes to perform or to observe only such covenants and obligations as
are specifically set forth in this Note and no implied covenants and obligations
with respect to holders of Senior Indebtedness shall be read into this Note
against the Payee.

 

Section 5.                                          Payments Upon Default in
Payment of Senior Indebtedness and During Senior Indebtedness Default. The Maker
shall not make any payment with respect to this Note if and so long as:

 

A-6

--------------------------------------------------------------------------------


 

(1)                                  any Senior Indebtedness is or becomes due
and payable (whether at maturity, for an installment of principal or interest,
upon acceleration, for mandatory prepayment, or otherwise) and remains unpaid;
or

 

(2)                                  any Senior Indebtedness Default (as defined
below) has occurred and has not been cured or waived in conformity with the
terms of the instrument, indenture or agreement governing such Senior
Indebtedness; or

 

(3)                                  a payment by the Maker with respect to this
Note would, immediately after giving effect thereto, result in a Senior
Indebtedness Default.

 

A payment with respect to this Note shall include, without limitation, payment
of principal of and interest on this Note, purchase of this Note by the Maker
and any other payment.

 

“Senior Indebtedness Default” means the failure to make any payment of any
Senior Indebtedness when due or the happening of an event of default with
respect to any Senior Indebtedness, as defined therein or in the instrument
under which the same is outstanding which, by its terms, if occurring prior to
the stated maturity of such Senior Indebtedness, permits or with the giving of
notice or lapse of time (or both) would permit any holder thereof, any group of
such holders or any trustee or representative for such holders thereupon to
accelerate the maturity thereof or results in such acceleration, including,
without limitation, a “Termination Event” or “Potential Termination Event” as
defined in the Receivables Transfer Agreement, whether or not such Senior
Indebtedness or instrument has been avoided, disallowed or subordinated.

 

In the event that, notwithstanding the foregoing, any payment or distribution of
cash, property or securities shall be received or collected by the Payee in
contravention of this Section 5 or if and as long as payment with respect to
this Note is prohibited under this Schedule II, and except as otherwise
expressly provided in Sections 6 and 7 below, such payment or distribution shall
be held for the benefit of and shall be paid over to the holders of Senior
Indebtedness or their representative or representatives or to the trustee or
trustees under any indenture under which any instrument evidencing Senior
Indebtedness may have been issued, as their respective interests may appear, to
the extent necessary to pay in full all Senior Indebtedness then due, after
giving effect to any concurrent payment to the holders of Senior Indebtedness.

 

Section 6.                                          Payee Entitled to Presume
Payments Permitted in Absence of Notice. Unless and until written notice shall
be received by the Payee from any holder of Senior Indebtedness notifying the
Payee of the existence of one or more of the circumstances which would prohibit
the making of any payment with respect to this Note under the provisions of
Section 5 and stating that it is a “Notice of Senior Indebtedness Default”, the
Payee shall be entitled to assume that no such circumstances exist. From and
after the receipt by the Payee of such Notice the Payee shall, so long as Senior
Indebtedness shall be outstanding (but not thereafter), assume that such
circumstances continue to exist unless and until the Payee receives a notice
from the holder of such Senior Indebtedness to which such default relates
stating that such holder has received evidence satisfactory to it that such
circumstances have been cured or waived and stating that it is a “Notice of Cure
or Waiver of Senior Indebtedness Default.”

 

A-7

--------------------------------------------------------------------------------


 

Section 7.                                          Application by Payee of
Moneys Deposited With It. Any funds deposited with or collected by the Payee in
respect of this Note shall be subject to the provisions of this Schedule II,
except that, if immediately prior to the date on which by the terms of this Note
any such funds may become payable for any purpose (including, without
limitation, the payment of either the principal of or the interest on this
Note), the Payee shall not have received with respect to such finds the Notice
of Senior Indebtedness Default provided for in Section 6, then the Payee shall
have full power and authority to receive such funds and to apply the same to the
purpose for which they were received and shall not be affected with respect to
such funds by any Notice of Senior Indebtedness default to the contrary which
may be received by the Payee on or after such date.

 

Section 8.                                          Obligation not Affected.
Except as expressly provided in this Schedule II, nothing contained in this
Schedule II or elsewhere in this Note shall affect the obligation of the Maker
to make payments of the principal of or interest on this Note at any time in
accordance with the provisions hereof.

 

Section 9.                                          No Waiver. No right of any
present or future holder of any Senior Indebtedness of the Maker to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act of or failure to act on the part of the Maker or the Payee
or by any act or failure to act, by any such holder, or by any noncompliance by
the Maker or the Payee with the terms, provisions and covenants of this Note,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with. The holders of Senior Indebtedness may extend, renew,
modify or amend the terms of the Senior Indebtedness or any security therefor or
guaranty thereof and release, sell or exchange or enforce such security or
guaranty or elect any right or remedy, or delay in enforcing or release any
right or remedy and otherwise deal freely with the Maker all without notice to
the Payee and all without affecting the liabilities and obligations of the
Payee, even if any right of reimbursement or subrogation or other right or
remedy of the Payee is extinguished, affected or impaired thereby. No provision
of any supplemental indenture which affects the superior position of the holders
of Senior Indebtedness shall be effective against the holders of Senior
Indebtedness who have not consented thereto.

 

Section 10.                                   Effectuation of Subordination by
the Payee. The Payee, by his acceptance of this Note, agrees to take such action
as may be necessary or appropriate to effectuate the subordination as provided
in this Schedule II.

 

Section 11.                                   Notice to Maker. The Payee shall
promptly advise the Maker of any notice, presentation or demand, as the case may
be, received by the Payee from holders of Senior Indebtedness.

 

Section 12.                                   Payee to Presume Outstanding
Senior Indebtedness in Absence of Notice. Unless and until written notice shall
be given to the Payee by the Maker and the Administrative Agent notifying the
Payee that Senior Indebtedness is no longer outstanding, the Payee shall assume
that Senior Indebtedness is outstanding. The Maker agrees to give, and to
request the Administrative Agent to give, such notice to the Payee promptly
after the first date on which no Senior Indebtedness shall be outstanding.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO


RECEIVABLES PURCHASE AGREEMENT

[FORM OF ADDITIONAL SELLER SUPPLEMENT]

 

SUPPLEMENT, dated [                    ], to the Amended and Restated
Receivables Purchase Agreement, dated as of December 29, 2009 (as amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Receivables Purchase Agreement”), among TRIMAS CORPORATION (“TriMas
Corp.”), the Sellers named on Schedule I thereto or added pursuant to a prior
Additional Seller Supplement and TSPC, INC., as the Purchaser.

 

W I T N E S S E T H:

 

WHEREAS, the Receivables Purchase Agreement provides that any wholly- owned
direct or indirect Subsidiary of TriMas Corp., although not originally a Seller
thereunder, may become a Seller under the Receivables Purchase Agreement upon
the satisfaction of each of the conditions precedent set forth in Sections 7.02
and 9.13 of the Receivables Purchase Agreement;

 

WHEREAS, the undersigned was not an original Seller under the Receivables
Purchase Agreement but now desires to become a Seller thereunder.

 

NOW, THEREFORE, the undersigned hereby agrees as follows: The undersigned agrees
to be bound by all of the provisions of the Receivables Purchase Agreement
applicable to a Seller thereunder and agrees that it shall, on the date this
Supplement is accepted by                , the Purchaser, the Administrative
Agent and each of the RTA Purchasers and each of the conditions precedent set
forth in Section 7.02 of the Receivables Purchase Agreement have been satisfied,
become a Seller for all purposes of the Receivables Purchase Agreement to the
same extent as if originally a party thereto.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[Insert name of Seller]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[address]

 

C-1

--------------------------------------------------------------------------------


 

Accepted as of the date first above written:

 

TRIMAS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Accepted as of the date first above written:

 

 

 

TSPC, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged as of the date first above written:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

individually and as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

C-2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TO RECEIVABLES PURCHASE AGREEMENT

 

Location of Each Seller’s Chief Executive Office

 

Corporate Name

 

Address of Chief Executive Office

 

County

 

 

 

 

 

Arrow Engine Company

 

2301 E. Independence, Tulsa, OK 74110

 

Tulsa

 

 

 

 

 

Cequent Consumer Products, Inc.

 

29000-2 Aurora Road, Solon, OH 44139

 

Cuyahoga

 

 

 

 

 

Lamons Gasket Company

 

7300 Airport Boulevard, Houston, TX 77061

 

Fort Bend

 

 

 

 

 

Monogram Aerospace Fasteners, Inc.

 

3423 S. Garfield Ave., City of Commerce, CA 90040

 

Los Angeles

 

 

 

 

 

Norris Cylinder Company

 

1535 FM 1845 S., P.O. Box 7486, Longview, TX 75603

 

Gregg

 

 

 

 

 

Rieke Corporation

 

500 W. Seventh St., Auburn, IN 46706

 

De Kalb

 

 

 

 

 

Cequent Performance Products, Inc.

 

47774 Anchor Court West, Plymouth, MI 48170

 

Wayne

 

 

 

 

 

Hi-Vol Products, LLC

 

36975 Schoolcraft Rd., Livonia, MI 48150

 

Wayne

 

 

 

 

 

Keo Cutters, Inc.

 

25040 East Street, Warren, MI 48089

 

Wayne

 

 

 

 

 

Richards Micro-Tool, Inc.

 

250 Cherry St., Plymouth, MA 02360

 

Plymouth

 

SI-1

--------------------------------------------------------------------------------